            Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

Stephanie Potter a/k/a Stephanie Salizar,        §
                                                 §
                Plaintiff,                       §
v.                                               §
                                                 §      Civil Action No. 5:19-cv-00581
                                                 §
GreenSky, LLC, Equifax Information
                                                 §
Services, LLC, Trans Union, LLC,
                                                 §
Experian Information Solutions, Inc.,
                                                 §
                Defendants.                      §


             PLAINTIFFS’ COMPLAINT FOR DECLARATORY AND
      INJUNCTIVE RELIEF, AND FOR MONETARY AND PUNITIVE DAMAGES

        Stephanie Potter (“Plaintiff”) files this complaint against GreenSky, LLC, Equifax
Information Services, LLC, Trans Union, LLC, Experian Information Solutions, Inc.
(“Defendants”), and, in support thereof, states as follows:
                                        INTRODUCTION
       1.       This Complaint alleges violations of the Fair Credit Reporting Act (“FCRA”), 15
U.S.C. §§ 1681-1681x; the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code. §§ 392-
392.404; the Deceptive Trade Practices Action (“DTPA”), Tex. Bus. & Com. Code §§ 17.41-
17.63; and common-law negligence, for inaccurate reporting on Plaintiff’s credit report involving
a loan procured by fraud.
       2.       The United States Congress has found abundant evidence that the banking system
is dependent upon fair and accurate credit reporting. Inaccurate credit reports directly impair the
efficiency of the banking system, and unfair credit reporting methods undermine the public
confidence which is essential to the continued functioning of the banking system. An elaborate
mechanism has been developed for investigating and evaluating the credit worthiness, credit
standing, credit capacity, character, and general reputation of consumers. Consumer reporting
agencies have assumed a vital role in assembling and evaluating consumer credit and other
information on consumers. There is a need to ensure that consumer reporting agencies exercise
their grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to
                     Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 2 of 16



       privacy. Congress wrote the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., to
       require that consumer reporting agencies adopt reasonable procedures for meeting the needs of
       commerce for consumer credit, personnel, insurance, and other information in a manner which is
       fair and equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and
       proper utilization of such information.
                3.        The FCRA is a consumer protection statute which regulates the activities of credit
       reporting agencies and furnishers of information to credit reporting agencies, and provides certain
       rights to consumers affected by use of the collected information about them.
                4.        Congress designed the FCRA to preserve the consumer’s right to privacy by
       safeguarding the confidentiality of the information maintained by the consumer reporting
       agencies. Congress stated in the opening section of the FCRA that “[t]here is a need to ensure
       that consumer reporting agencies exercise their grave responsibilities with fairness, impartiality,
       and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4).
                5.        Under the FCRA, the term “consumer report” means any written, oral, or other
       communication of any information by a consumer reporting agency bearing on a consumer’s
       creditworthiness, credit standing, credit capacity, character, general reputation, personal
       characteristics, or mode of living which is used or expected to be used or collected in whole or in
       part for the purpose of serving as a factor in the underwriting of credit transactions involving the
       consumer.
                6.        The Texas legislature also enacted the Texas Debt Collection Act, Tex. Fin. Code
       § 392.000 et seq. (“TDCA”) to eliminate abusive debt collection practices by debt collectors, to
       ensure that those debt collectors who refrain from using abusive debt collection practices are not
       competitively disadvantaged, and to promote consistent State action to protect consumers against
       debt collection abuses.
                7.        The case is also brought under the Texas Deceptive Trade Practices Act-
       Consumer Protection Act (“DTPA”). Tex. Bus. & Com. Code §§ 17.41-17.63. Section 17.44(a)
       sets forth its underlying purposes and instructs how it should be applied:
                 “This subchapter shall be liberally construed and applied to promote its
                 underlying purposes, which are to protect consumers against false, misleading,
                 and deceptive business practices, unconscionable actions, and breaches of
                 warranty and to provide efficient and economical procedures to secure such
                 protection.


Plaintiff’s Original Complaint                                                                   Page 2 of 16
Potter v. Equifax, et al.
                     Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 3 of 16



                8.        Plaintiff, by Plaintiff’s attorneys, brings this action to challenge the actions of
       Defendants with regard to inaccurate credit reporting information and attempts by Defendants,
       debt collectors, to unlawfully and abusively collect a debt allegedly owed by Plaintiff, which
       conduct has caused Plaintiff damages.
                9.        Plaintiff makes these allegations on information and belief, with the exception of
       those allegations that pertain to another plaintiff, or to a plaintiff’s counsel, which Plaintiff alleges
       on personal knowledge.
                10.       While many violations are described below with specificity, this Complaint
       alleges violations of the statute cited in its entirety.
                11.       Unless otherwise stated, all the conduct engaged in by each Defendant took place
       in Texas.
                12.       Any violations by each Defendant were knowing, willful, and intentional, and
       each Defendant did not maintain procedures reasonably adapted to avoid any such violation.
                13.       Unless otherwise indicated, the use of each Defendant’s name in this Complaint
       includes all agents, employees, officers, members, directors, heirs, successors, assigns, principals,
       trustees, sureties, subrogees, representatives, and insurers of Defendant’s named.
                14.       Each Defendant’s conduct falls directly within the scope of the aforementioned
       statutory sections in that Defendants, through their agents, pulled Plaintiff’s credit, without
       Plaintiff’s permission. These inquiries were then reported on Plaintiff’s Equifax Credit Report
       harming Plaintiff and violating Plaintiff’s rights.
                15.       As was Plaintiff’s right under the FCRA, Plaintiff disputed the information
       reported and requested that each Defendant remove the inaccurate information from Plaintiff’s
       credit report. Each Defendant illegally ignored Plaintiff’s repeated requests, and illegally
       continued to report that the inaccurate information. The inquiries were illegal and not authorized
       by Plaintiff.
                16.       Even after being notified by Plaintiff on multiple occasions that Plaintiff disputed
       the information, each Defendant failed to follow-up, investigate, and delete the inquiries from
       Plaintiff’s credit report.
                17.       The negative report therefore affected Plaintiff’s ability to obtain adequate
       housing, employment, and transportation. Specifically, as a result of the invalid report, Plaintiff’s




Plaintiff’s Original Complaint                                                                      Page 3 of 16
Potter v. Equifax, et al.
                    Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 4 of 16



       existing credit has been impacted, preventing Plaintiff from being able to obtain new lines of
       credit based on the negative trade-line. Plaintiff felt helpless, frustrated, and despondent.
                18.       This action seeks declaratory, compensatory, statutory, and punitive damages, and
       costs and reasonable attorneys’ fees for Plaintiff against Defendants for their negligent, willful,
       and knowing violations of the FCRA, TCPA, DTPA, and negligence.
                                                      PARTIES
                19.       At all relevant times, Plaintiff is a natural person who resides in San Antonio,
       Texas.
                20.       Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3); and
       Tex. Fin. Code §§ 392.001(1).
                21.       At all relevant times, Defendant Equifax Information Services, LLC (“Equifax”)
       is a data collection company based in Atlanta, Georgia and transacting business throughout the
       state of Texas.
                22.       At all relevant times, Defendant Experian Information Solutions, Inc. (Experian)
       is a data collection company based in Costa Mesa, CA and transacting business throughout the
       state of Texas.
                23.       At all relevant times, Defendant Trans Union, LLC (“Trans Union”) is a Delaware
       limited liability company transacting business throughout the state of Texas.
                24.       At all relevant times, Defendant GreenSky, LLC (“GreenSky”) is a financial
       technology company based in Atlanta, Georgia, and conducting business throughout the state of
       Texas. Process of service
                25.       Plaintiff is informed and believes, and thereon alleges, that Defendants, in the
       ordinary course of business, regularly, on behalf of themselves or others, engage in “debt
       collection” as that term is defined by Tex. Fin. Code §§ 392.001(5), and is therefore a “debt
       collector” as that term is defined by Tex. Fin. Code §§ 392.001(6), and, 15 U.S.C. § 1692a(6).
                26.       This action arises out of a “debt” as that term is defined by 15 U.S.C. § 1692a(5)
       and a “consumer debt” as that term is defined by Tex. Fin. Code §§ 392.001(2).
                27.       Plaintiff is also informed and believes, and thereon alleges, that Defendant is a
       “person” as the term is defined by 15 U.S.C. § 1681a(b).




Plaintiff’s Original Complaint                                                                     Page 4 of 16
Potter v. Equifax, et al.
                    Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 5 of 16



                 28.      Plaintiff is informed and believes, and thereon alleges, that Defendants acquired
        Plaintiff’s credit information through an unauthorized inquiry of Plaintiff’s “consumer report” as
        that term is defined by 15 U.S.C. 1681a(d)(1).
                 29.      While many violations are described below with specificity, this Complaint
        alleges violations of the statutes cited in their entirety.
                                            JURISDICTION AND VENUE
                 30.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1681 et
        seq.; 15 U.S.C. § 1692 et seq.; and, 28 U.S.C. § 1367 for supplemental state claims.
                31.       This action arises out of Defendant’s violations of the Fair Credit Reporting Act
       (“FCRA”), 15 U.S.C. §§ 1681-1681x; the Texas Debt Collection Act (“TDCA”), Tex. Fin. Code.
       §§ 392-392.404; the Deceptive Trade Practices Action (“DTPA”), Tex. Bus. & Com. Code §§
       17.41-17.63; and, negligence.
                32.       Because each Defendant conducts business within the State of Texas, personal
       jurisdiction is established.
                33.       Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
       Plaintiff resides in San Antonio, Texas which is within this judicial district; (ii) the conduct of
       each Defendant complained of herein occurred within this judicial district; and, (iii) each
       Defendant conducted business within this judicial district at all times relevant.
                                             FACTUAL ALLEGATIONS
                34.       On or about January 29, 2016, Jose Nieto, a representative from EnvironSun, LLC
       F/K/A Fort EPC, LLC F/K/A Global Efficient Energy Fort EPC, LLC FKA Global Efficient
       Energy (Global) visited Potter at her home.
                35.       The purpose of visit was to sell Global solar panel products to Plaintiff.
                36.         Jose Nieto represented to Plaintiff that Global’s solar panels and related products
       would reduce Plaintiffs’ home energy expenses between 50% to 80%.
                37.        Jose Nieto presented the offer as a one-time only offer that would expire if not
       accepted that night, on the spot.
                38.        On January 29, 2016, in reliance on the representations made by Jose Nieto,
       Plaintiff contracted with Global for the purchase and installation of all materials and labor in
       connection with Global’s solar panels product on her home.
                39.        The amount of said contract was $30,900.00, a loan serviced by Greensky.


Plaintiff’s Original Complaint                                                                         Page 5 of 16
Potter v. Equifax, et al.
                    Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 6 of 16



                 40.       On or about April 28, 2016, Global installed the solar seal, Powermizer Box,
       solar fans, gaskets, thermal wrap, and air duct seals.
                 41.       The solar panels became operational on or about May 25, 2016.
                 42.       Since the installation of the solar panels, the solar panels have failed to perform
       as promised.
                 43.       From June of 2016 through November of 2016, the solar panels produced a
       minimal amount of the home’s electricity—only 11.2%.
                 44.       A total production of 11.2% was nowhere close to the 50%-80% range promised
       by Global.
                 45.       At this performance rate, Plaintiff will pay off the system in approximately 216
       years.
                 46.       On or about September 1, 2016, Potter contacted Global and informed Global
       that the solar panels were not producing energy as promised.
                 47.       On October 31, 2016, nearly two months after sending said letter, Potter received
       a response from a Global Customer Relations Specialist Margaret Rodriguez.
                 48.       Margaret Rodriguez informed Potter that she was working with Global’s legal
       consult/customer affairs employee to decide what needs to be done to resolve the issue with
       Plaintiff’s solar panels.
                 49.       In the same October 31, 2016 communication, Margaret Rodriguez stated, “I’m
       one person trying to correct many actions taken by the previous person in my position.”
                 50.       After the October 31, 2016, communication, Plaintiff had no further contact with
       Global.
                 51.       Plaintiff has been unable to locate Global to pursue a claim for damages against
       Global because Global has subsequently closed and re-open business under a series of operating
       names.
                 52.
                 53.      The solar panels in question are “goods” as that term is defined by Tex. Bus. &
       Com. Code § 17.45(1).
                 54.       Global is a “person” as that term is defined by Tex. Bus. & Com. Code §
       17.45(3).




Plaintiff’s Original Complaint                                                                     Page 6 of 16
Potter v. Equifax, et al.
                    Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 7 of 16



                55.        Potter is a “consumer” as that term is defined by Tex. Bus. & Com. Code §
       17.45(4).
                56.        The conduct described herein constitutes “unconscionable action or course of
       action” as that term is defined by Tex. Bus. & Com. Code § 17.45(5).
                57.       Through the conduct discussed herein Global violated Tex. Bus. & Com. Code §
       17.46 by engaging in conduct that is false, misleading, and deceptive.
                58.        Through this conduct Global violated Tex. Bus. & Com. Code § 17.46(b)(5) by
       representing that the goods or services had characteristics, uses, and benefits which they did not
       have.
                59.        Through this conduct Global violated Tex. Bus. & Com. Code § 17.46(b)(7) by
       representing that goods or services are of a particular standard, quality, or grade if they are of
       another.
                60.        Through this conduct Global violated Tex. Bus. & Com. Code § 17.46(b)(9) by
       advertising goods or services with intent not to sell them as advertised.
                61.        Through this conduct Global violated Tex. Bus. & Com. Code § 17.46(b)(12) by
       representing that an agreement confers or involves rights, remedies, or obligations which it does
       not have or involve, or which are prohibited by law.
                62.        Through this conduct Global violated Tex. Bus. & Com. Code § 17.46(b)(13) by
       knowingly making false or misleading statements of fact concerning the need for parts,
       replacement, or repair service.
                63.        Through this conduct Global violated Tex. Bus. & Com. Code § 17.46(b)(24) by
       failing to disclose information concerning goods or services which were known at the time of the
       transaction thereby inducing Plaintiffs to enter into the agreement knowing that Plaintiffs would
       not have entered into said agreement had such information been disclosed.
                64.        Through the use or employment of false, misleading, or deceptive acts and
       practices by Global, Global breached an express or implied warranty in violation of Tex. Bus. &
       Com. Code § 17.50(a)(2).
                65.        Through the use or employment of false, misleading, or deceptive acts and
       practices by Global, Global engaged in conduct that is an unconscionable action or course of
       action in violation of Tex. Bus. & Com. Code § 17.50(a)(3).
                66.        Plaintiffs gave Global notice as required by Tex. Bus. & Com. Code § 17.505(a).


Plaintiff’s Original Complaint                                                                  Page 7 of 16
Potter v. Equifax, et al.
                    Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 8 of 16



                 67.       Global’s conduct as described herein was committed knowingly and intentionally
       with full knowledge that the solar panels would not result in a 50%-80% reduction in home
       energy expenses.
                 68.       Global was subsequently investigated by the Texas Attorney General Ken
       Paxton’s Consumer Protective Division and a settled was reached between the parties to bring
       relief to consumer such as Plaintiff harmed by Global’s deceptive trade practice.
                 69.      Through this false, misleading, and deceptive conduct Global caused Plaintiff
       damages that include, but are not limited to economic damages and damages associated with the
       mental anguish caused by Global.
                 70.       Because Global knowingly and intentionally engaged in the false, deceptive, and
       misleading acts described herein, Plaintiff is entitled to treble damages as set forth in Tex. Bus. &
       Com. Code § 17.50(b)(1).
                 71.       Additionally, Plaintiff is a “consumers” as that term is defined in Tex. Fin. Code
       § 392.001(1).
                 72.       The contractual amount of $30,900.00 is a “consumer debt” as that term is
       defined by Tex. Fin. Code § 392.001(2).
                 73.      Defendant GreenSky holds the credit contract entered into between Plaintiff and
       Global.
                 74.      Defendant GreenSky is a “debt collector” as that term is defined by Tex. Fin.
       Code § 392.001(6).
                 75.       GreenSky is a “holder in due course” and subject to all claims and defenses
       which Potter can assert against Global, the seller of the goods and services obtained. 16 C.F.R. §
       433.2.
                 76.      Greensky sends monthly statements to Plaintiff to collect on the loan obtained by
       Plaintiff in order to fund the purchase and installation of the solar panels at issue.
                 77.       GreenSky, through this conduct, is engaging in “debt collection” as that term is
       defined by Tex. Fin. Code § 392.001(5).
                 78.        Through this conduct, GreenSky violated Tex. Fin. Code § 392.303(a)(2) by
       collecting or attempting to collect interest or a charge, fee, or expense incidental to the obligation
       unless the interest or incidental charge, fee, or expense is expressly authorized by the agreement
       creating the obligation or legally chargeable to the consumer.


Plaintiff’s Original Complaint                                                                    Page 8 of 16
Potter v. Equifax, et al.
                    Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 9 of 16



                79.       Through this conduct, GreenSky violated Tex. Fin. Code § 392.304 by
       misrepresenting the character, extent, or amount of a consumer debt.
                80.        As a result of GreenSky’s conduct, Plaintiffs have suffered actual damages in an
       amount to be determined at trial.
                81.       GreenSky reported the account to Defendants Equifax, Experian, and Trans
       Union.
                82.       In or around May 2018, Plaintiff submitted a dispute on the GreenSky account
       information to Defendants Equifax, Experian, and Trans Union.
                83.       The GreenSky account balance remained on Plaintiff’s credit report.
                84.       Defendants Equifax, Experian, and Trans Union failed to notice GreenSky of the
       Plaintiff’s dispute of the accuracy of information being reported on the account.
                85.       Defendants Equifax, Experian, and Trans Union failed to investigate and
       reinvestigate Plaintiff’s dispute.
                86.       On or around January 2019, Plaintiff was denied an application for a credit card
       due to a “delinquent credit obligation” on her credit report, specifically as reported by Defendant
       Equifax.
                87.       This account is the sole negative account on her credit report.
                88.       15 U.S.C. § 1681 regulates Credit Reporting Agencies and the information
       contained in credit reports.
                89.       Defendant Equifax is a “consumer reporting agency” under 15 U.S.C. § 1681a(f)
       because Defendant regularly engages in whole or in part in the practice of assembling or
       evaluating consumer credit information or other information on consumers for the purpose of
       furnishing consumer reports to third parties, and which uses any means or facility of interstate
       commerce for the purpose of preparing or furnishing consumer reports.
                90.       Defendant Equifax violated 15 U.S.C. § 1681c(f) in that it received several
       notifications pursuant to section 1681s-2(a)(3) from Plaintiff that information regarding Plaintiff
       is disputed and failed to include the disputed information in the report.
                91.       Defendant violated 15 U.S.C. § 1681e(a) in failing to maintain reasonable
       procedures to avoid violations of 15 U.S.C. § 1681c.
                92.       Defendant Equifax violated 15 U.S.C. § 1681e(b) in failing to follow reasonable
       procedures to assure maximum possible accuracy of the information concerning Plaintiff.


Plaintiff’s Original Complaint                                                                  Page 9 of 16
Potter v. Equifax, et al.
                   Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 10 of 16



                93.       Defendant Equifax violated 15 U.S.C. § 1681i(a)(1) in that after receiving notice
       of a dispute of the inquiries by Plaintiff, Equifax failed to conduct a reasonable investigation to
       determine whether the inquiries were inaccurate and subsequently delete said marks.
                94.       Defendant Equifax violated 15 U.S.C. § 1681i(a)(2) in failing to provide prompt
       notice of dispute to each of the named co-defendants when Plaintiff disputed the inquiries with
       Defendant Equifax.
                95.       Defendant Equifax violated 15 U.S.C. § 1681i(a)(4) in conducting its
       reinvestigation of the inquiries in and failing to review and consider all relevant information
       submitted by Plaintiff.
                96.        Defendant Equifax violated 15 U.S.C. § 1681i(a)(5) in failing to modify and/or
       delete the inquiries after they were proven inaccurate and unverifiable.
                97.       Defendant Equifax violated 15 U.S.C. § 1681i(a)(6) and 15 U.S.C. § 1681i(a)(7)
       when it failed to provide any notice of any reinvestigation of the inquiries to Plaintiff and failed to
       provide any notice of any description of reinvestigation procedure.
                98.       Defendant Equifax violated 15 U.S.C. § 1681i(b) for failing to provide Plaintiff
       with a state of dispute after any reinvestigation that did not resolve the dispute.
                99.       Defendant Equifax violated 15 U.S.C. § 1681i(c) for failing to clearly note that
       the inquiries were disputed by Plaintiff.
                100.      Defendant Equifax violated 15 U.S.C. § 1681i(d) for failing to furnish notification
       to Plaintiff of deletion of disputed information.
                101.      Defendants’ violations were not just negligent, but willful.
                102.      Pursuant to 15 U.S.C. 1681, Plaintiff is entitled to actual or statutory damages,
       attorney’s fees, and court costs, as well as punitive damages for willful violations.
                103.      Additionally, 15 U.S.C. §§ 1692-1692p regulates debt collectors in their efforts to
       collect debts. Congressional findings and declaration pursuant to 15 U.S.C. § 1692 found that
       there was “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices
       by many debt collectors,” which contributed to “personal bankruptcies, to marital instability, to
       the loss of jobs, and to the invasions of individual privacy.” Congress also found that existing
       laws and procedure for redressing these injuries were inadequate to protect consumers.
                104.      Plaintiff is a “consumer” pursuant to 15 U.S.C. 1692a(3). The alleged debt is a
       “debt” pursuant to 15 U.S.C. § 1692a(5).


Plaintiff’s Original Complaint                                                                   Page 10 of 16
Potter v. Equifax, et al.
                   Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 11 of 16



                105.      Defendants are a “debt collector[s]” pursuant to 15 U.S.C. § 1692a(6).
                106.      Furthermore, through this conduct, Defendants DIRECTV, IC System, Inc., and
       Credit One Bank violated 15 U.S.C. § 1692d by engaging in conduct the natural consequence of
       which was to harass, oppress and abuse Plaintiff in connection with the collection of the debt.
                107.      Through this conduct, Defendants DIRECTV, IC System, Inc., and Credit One
       Bank violated 15 U.S.C § 1692e by using false, deceptive, and misleading representations in
       connection with the collection of Plaintiff’s alleged debt.
                108.      Through this conduct, Defendants DIRECTV, IC System, Inc., and Credit One
       Bank violated 15 U.S.C. § 1692e(2)(A) by falsely representing the character, amount, and legal
       status of the debt in connection with the collection of Plaintiff’s alleged debt.
                109.      Through this conduct, Defendants also violated 15 U.S.C. § 1691e(8) in
       communication to the CRAs credit information it knew or should have known was false,
       including the failure to communicate that the Debt was disputed by Plaintiffs.
                110.      Through this conduct, Defendants DIRECTV, IC System, Inc., and Credit One
       Bank violated 15 U.S.C. § 1692e(10) by using false representations and deceptive means to
       collect Plaintiff’s alleged debt.
                111.      Through this conduct, Defendants DIRECTV, IC System, Inc., and Credit One
       Bank violated 15 U.S.C. § 1692f by using unfair and unconscionable means to collect Plaintiff’s
       alleged debt.
                112.      Through this conduct, Defendants DIRECTV, IC System, Inc., and Credit One
       Bank violated 15 U.S.C. § 1692f(1) by attempting to collect an amount (including interest, fees,
       charges, or expenses incidental to the principal obligation) when such amount is not expressly
       authorized by the agreement creating the debt or permitted by law.
                113.      Defendants violated 15 U.S.C § 1692g(a-b) by failing to validate the Debt within
       the prescribed time or at any time and failing to provide notification required for a disputed debt.
                114.      Through this conduct, Defendant also violated Tex. Fin. Code § 392.304(19) by
       using deceptive means to collect a debt.
                115.      The conduct described herein constitutes “unconscionable action or course of
       action” as that term is defined by Tex. Bus. & Com. Code § 17.45(5).
                116.      Through the conduct discussed herein Defendant violated Tex. Bus. & Com. Code
       § 17.46 by engaging in conduct that is false, misleading, and deceptive.


Plaintiff’s Original Complaint                                                                     Page 11 of 16
Potter v. Equifax, et al.
                   Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 12 of 16



                117.      Through the use or employment of false, misleading, or deceptive acts and
       practices by Defendant, Defendant engaged in conduct that is an unconscionable action or course
       of action in violation of Tex. Bus. & Com. Code § 17.50(a)(3).
                118.      Plaintiff did not give notice to Defendant as required by Tex. Bus. & Com. Code
       § 17.505(a) because the 60 days’ written notice is rendered impracticable by reason of the
       necessity of filing suit in order to prevent the expiration of the statute of limitations pursuant to
       Tex. Bus. & Com. Code § 17.505(b).
                119.      As such, all conditions precedent to the filing of this lawsuit have been complied
       with to the extent that Plaintiff can comply.
                120.      Unless otherwise indicated, the use of Defendants’ names in this Complaint
       includes all their agents, employees, officers, members, directors, heirs, successors, assigns,
       principals, trustees, sureties, subrogees, representatives, and insurers of the named Defendants.
                121.             Defendant GreenSky, LLC had knowledge and notice of the widespread
       fraudulent practices of a solar panel company, FORT EPC, LLC f/k/a Global Efficient Energy,
       and received Plaintiff’s disputes on the account, but reported the debt to credit reporting bureaus,
       failed to report the debt as disputed, and caused Plaintiff denials of credit opportunity and
       emotional distress.
                122.      Plaintiff disputed the debt with each Defendant and each failed to follow
       reasonable procedures, investigate Plaintiff’s claims, and delete the fraudulent account and/or
       remove the account entirely from Plaintiff’s credit report.
                                              CAUSES OF ACTION
                                                 COUNT ONE
                                           VIOLATION OF THE FCRA
                                                15 U.S.C. § 1681
                                         (AGAINST ALL DEFENDANTS)

                123.      Plaintiff incorporates by reference all of the above paragraphs of the Complaint as
       though fully set forth herein.
                124.      The foregoing acts and omissions constitute numerous and multiple violations of
       the FCRA.
                125.      The FCRA requires credit reporting agencies to follow reasonable procedures to
       assure “maximum possible accuracy” when preparing consumer reports. 15 U.S.C. § 1681e(b).




Plaintiff’s Original Complaint                                                                   Page 12 of 16
Potter v. Equifax, et al.
                   Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 13 of 16



                126.      The FCRA also requires credit reporting agencies to conduct and complete a
       reasonable investigation to determine whether disputed information is inaccurate. 15 U.S.C. §
       1681i(a)(1)(A).
                127.      The FCRA requires furnishers of information to conduct an investigation of
       disputed items on receipt of notice of a dispute from a credit reporting agency. 15 U.S.C. 1681s-
       2(b).
                128.      As a result of each and every negligent violation of the FCRA, Plaintiff is entitled
       to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable attorney’s fees and costs
       pursuant to 15 U.S.C. § 1681o(a)(2), from Defendants.
                129.      As a result of each and every willful violation of the FCRA, Plaintiff is entitled to
       actual damages or damages of not less than $100 and not more than $1,000 and such amount as
       the court may allowed for all other class members, pursuant to 15 U.S.C. § 1681n(a)(1)(A);
       punitive damages as the court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
       attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
                                                  COUNT TWO
                                           VIOLATION OF THE TDCA
                                          TEX. FIN. CODE §§ 392-392.404
                                          (AGAINST GREENSKY, LLC)

                130.      Plaintiff incorporates by reference all of the above paragraphs of the Complaint as
       though fully set forth herein.
                131.       The foregoing acts and omissions constitute numerous and multiple violations of
       the TDCA.
                132.       As a result of each and every violation of the TDCA, Plaintiff is entitled to
       injunctive relief, actual damages, reasonable attorneys’ fees and costs pursuant to Tex. Fin. Code
       § 392.403(b), and no less than $100.00 for each violation of this chapter.
                                                 COUNT THREE
                                           VIOLATION OF THE DTPA
                                    (Tex. Bus. & Comm. Code §§ 17.41 – 17.63)
                                          (AGAINST GREENSKY, LCC)

                133.      Plaintiff incorporates by reference all of the above paragraphs of the Complaint as
       though fully set forth herein.




Plaintiff’s Original Complaint                                                                     Page 13 of 16
Potter v. Equifax, et al.
                     Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 14 of 16



                134.       The foregoing acts and omissions constitute numerous and multiple violations of
       the DTPA.
                135.       As a result of each and every violation of the DTPA, Plaintiff is entitled to
       economic or actual damages, mental anguish damages, and treble economic damages for
       Defendants’ knowing and intentional violation.
                                                    COUNT FOUR
                                          COMMON-LAW NEGLIGENCE
                                   (AGAINST DEFENDANT GREENSKY, LLC)
                136.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint
       as though fully stated herein.
                137.      Plaintiff believes and thereon alleges that Defendants owed various duties to
       Plaintiff pursuant to the FCRA, TDCA, and DTPA. Specifically, Defendants owed a duty to
       refrain from reporting inaccurate information about Plaintiff on Plaintiff’s credit report despite
       knowledge that the inquiries in question were being disputed.
                138.      Defendants breached Defendants’ duties by engaging in the acts described herein
       each in violation of the FCRA, TDCA, and DTPA.
                139.      Plaintiff asserts that Defendants are the actual and legal cause of Plaintiff’s
       injuries.
                140.      Plaintiff believes and thereon alleges that as a proximate result of Defendants’
       negligence, Plaintiff has suffered emotional distress.
                141.      Due to the egregious violations alleged herein, Plaintiff asserts that Defendants
       breached Defendants’ duties in an oppressive, malicious, despicable, gross and wantonly
       negligent manner. As such, said conduct establishes Defendants’ conscious disregard for
       Plaintiff’s rights and entitles Plaintiff to recover punitive damages from Defendants.
                                            DEMAND FOR JURY TRIAL
                142.       Plaintiff hereby demands trial by jury on all issues so triable.
                                               REQUEST FOR RELIEF
                   WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendants each be
        cited to appear and answer herein and upon final hearing hereof, Plaintiff have judgment of and
        against Defendants as follows:

                 •    An award of actual damages in an amount to be determined at trial;


Plaintiff’s Original Complaint                                                                  Page 14 of 16
Potter v. Equifax, et al.
                     Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 15 of 16




                 •    An award of statutory damages of not less than $100 and not more than $1,000.00 to
                      Plaintiff, pursuant to 15 U.S.C. § 1681n(a)(1)(A) against Defendants;
                 •    An award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C.
                      §§ 1681n(a)(3) and 1681o(a)(2), against Defendants;
                 •    An award of actual damages, in an amount to be determined at trial, pursuant to Tex.
                      Fin. Code § 392.403(a)(2);
                 •    An award of statutory damages for a knowing or willful violation in an amount not
                      less than $100.00 for each violation of this chapter;
                 •    An award of reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §
                      392.403(b) from each Defendants;

                 •    An injunction preliminarily and permanently enjoining Defendants from engaging in
                      the unlawful debt collection practices stated herein;
                 •    An award of economic or actual damages, mental anguish damages, and treble
                      economic damages for each Defendants’ knowing an intentional violation discussed
                      herein pursuant to the DTPA;
                 •    An award of punitive damages in an amount to be determined at trial as it pertains to
                      Plaintiff’s relevant causes of actions;

                 •    General damages according to proof;
                 •    Special damages according to proof;
                 •    Loss of earnings according to proof;
                 •    Costs of suit incurred herein; and,
                 •    Any and all other relief the Court deems just and proper.




Plaintiff’s Original Complaint                                                                  Page 15 of 16
Potter v. Equifax, et al.
                   Case 5:19-cv-00581-OLG Document 1 Filed 05/30/19 Page 16 of 16




                 Dated: May 30, 2019           Respectfully submitted,

                                               By: /s/ Ramona Ladwig
                                               Ramona Ladwig
                                               State Bar No. 24092659
                                               HYDE & SWIGART
                                               1910 Pacific Ave, Suite 14155
                                               Dallas, TX 75201
                                               Phone: (214) 880-6362
                                               Fax: (800) 635-6425
                                               Email: ramona@westcoastlitigation.com

                                               Attorney for Plaintiff
                                               Stephanie Potter




Plaintiff’s Original Complaint                                                         Page 16 of 16
Potter v. Equifax, et al.
